Case 2:19-cv-00654-DMG-AGR Document 22 Filed 04/12/19 Page 1 of 10 Page ID #:76




   1    CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
   2    Raymond Ballister, Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
   3    Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
   4    San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
   5    San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
   6    phylg@potterhandy.com
   7    Attorneys for Plaintiff
   8
        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   9    A Limited Liability Partnership
        Including Professional Corporations
  10    GREGORY F. HURLEY, Cal. Bar No. 126791
        ghurley@sheppardmullin.com
  11    MICHAEL J. CHILLEEN, Cal. Bar No. 210704
        mchilleen@sheppardmullin.com
  12    650 Town Center Drive, 4th Floor
        Costa Mesa, California 92626-1993
  13    Telephone: 714.513.5100
        Facsimile: 714.513.5130
  14
        Attorney for Defendant
  15
  16                          UNITED STATES DISTRICT COURT
  17                         CENTRAL DISTRICT OF CALIFORNIA
  18
        Antonio Fernandez,                  Case No. 2:19-cv-00654-DMG-AGR
  19
  20               Plaintiff,               Joint Rule 26(f) Report
  21       v.
                                             Date: April 26, 2019
  22    Alpha Beta Company, a                Time: 9:30 a.m.
        California Corporation; and Does
  23    1-10,
                                            Honorable Judge Dolly M. Gee
  24               Defendants.
  25
  26
                PURSUANT TO Rule 26 of the Federal Rules of Civil Procedure and
  27
       the Order Scheduling Meeting of Counsel filed March 12, 2019, the parties
  28
       hereby submit the following Joint Rule 26(f) Report.
                                             1

       Joint Report of Counsel                                      2:19-cv-00654-DMG-AGR
       SMRH:490067036.1
Case 2:19-cv-00654-DMG-AGR Document 22 Filed 04/12/19 Page 2 of 10 Page ID #:77




   1   I.      Short Synopsis of the Principal Issues
   2           Plaintiff: Antonio Fernandez is paralyzed from the waist down and
   3   uses a wheelchair for mobility. Defendant Alpha Beta Company owns Food 4
   4   Less (“Store”) located at or about 8620 Whittier Blvd., Pico Rivera,
   5   California.
   6           The highest operable parts on the bag dispenser were greater than 48
   7   inches above the finish floor and inaccessible to wheelchair users. In fact,
   8   bags in the fresh meat department were about 86 inches above the finish
   9   floor. Even though the plaintiff did not personally confront the barrier, bags
  10   in the self-service bread area are also about 86 inches high. The plumbing
  11   underneath the sink is not wrapped to protect against burning contact.
  12           The Defendant’s failure to ensure that the bag dispenser met the
  13   height requirement and the failure to wrap the plumbing at the Store is
  14   discriminatory against the Plaintiff. Defendant violates Plaintiffs’ rights
  15   under the American with Disabilities Act and the Unruh Civil Rights Act and
  16   therefore, he seeks injunctive relief and the statutory minimum damage
  17   award.
  18           Defendant: Defendant denies Plaintiff’s allegations and denies that
  19   Plaintiff is entitled to any relief whatsoever.
  20
  21   II.     Likelihood of Amended Pleadings
  22           Plaintiff: Plaintiff intends to conduct an expert led site inspection to
  23   identify each barrier that would affect his type of disability and, then, amend
  24   the complaint to ensure that the ADA claim reflects his intention to have all
  25   unlawful barrier removed or remediated. This is the two-step process
  26   permitted and required by Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d
  27   1034and Chapman v. Pier 1 Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011).
  28

                                                2

       Joint Report of Counsel                                         2:19-cv-00654-DMG-AGR
       SMRH:490067036.1
Case 2:19-cv-00654-DMG-AGR Document 22 Filed 04/12/19 Page 3 of 10 Page ID #:78




   1           Defendant: At this time, Defendant does not anticipate any
   2   amendments to the pleadings.
   3
   4   III.    Statement as to Issues which may be determined by Motion
   5           Plaintiff: The Plaintiff believes that all liability issues can be
   6   determined by motion.
   7           Defendant: Defendant believes that all of Plaintiff’s claims can be
   8   disposed of by way of motion.
   9
  10   IV.     Discovery Plan per Rule 26(f)(3)
  11           a) Initial Disclosures
  12                      The Parties do not seek any changes to the timing, form or
  13                requirements for initial disclosures. The parties consent to
  14                exchange initial disclosures by April 29, 2019.
  15
  16           b) Subjects for Discovery
  17                      Plaintiff intends to seek discovery related to: (1) the ownership
  18                and operation of the business; (2) failure to ensure that the bag
  19                dispenser met the height requirement and the failure to wrap the
  20                plumbing at the Store; (3) changes or modifications to the property;
  21                (4) the feasibility of providing access to persons with disabilities.
  22                Plaintiff intends to propound a set of Interrogatories, Requests for
  23                Admission and Requests for Production of Documents; to take the
  24                deposition of the Defendants and to conduct an expert site
  25                inspection.
  26                      Defendant: will propound discovery regarding Plaintiff’s
  27                litigation history, his standing, the purported barriers he
  28

                                                   3

       Joint Report of Counsel                                             2:19-cv-00654-DMG-AGR
       SMRH:490067036.1
Case 2:19-cv-00654-DMG-AGR Document 22 Filed 04/12/19 Page 4 of 10 Page ID #:79




   1                encountered, his claims for injunctive relief, and his claims for
   2                statutory damages.
   3
   4                      The parties do not propose to conduct discovery in phases. The
   5                parties propose a discovery cut-off date of February 18, 2020.
   6
   7           c) Electronic Discovery Issues
   8                      Plaintiff hereby requests that, as part of initial disclosures,
   9                Defendant produce all surveillance audio and video footage
  10                recorded at Defendants’ facility; and which is in its possession or
  11                under its control. Defendant has an ongoing duty to preserve these
  12                video tapes and can no longer destroy or copy over such videotape
  13                footage.
  14                      Defendant: does not expect there to be any e-discovery issues.
  15                Defendant will respond to Plaintiff’s discovery requests when they
  16                are propounded per the rules.
  17
  18           d) Privilege or Protection Issues
  19                None.
  20
  21           e) Limitations on Discovery
  22                      Plaintiff: Plaintiff requests that rule FRCP 33(a)(1) limits be
  23                increased to 45 for both parties. Plaintiff otherwise requests no
  24                deviation from the Federal and Local Rules.
  25                      Defendant: There is no need for any changes to the limitations
  26                on discovery. Plaintiff should file a motion and show “good cause”
  27                if he truly believes he needs to propound more discovery requests
  28                than is permitted under the rules.

                                                  4

       Joint Report of Counsel                                            2:19-cv-00654-DMG-AGR
       SMRH:490067036.1
Case 2:19-cv-00654-DMG-AGR Document 22 Filed 04/12/19 Page 5 of 10 Page ID #:80




   1
   2           f) Other Orders
   3                The Parties do not seek another discovery order at this time.
   4
   5           g) Discovery Cut-Off Dates
   6                      The parties propose a final discovery completion date for non-
   7                expert discovery of January 14, 2019. Plaintiff proposes that
   8                experts be designated per FRCP Rule 26 (a)(2) by January 21,
   9                2020, and expert witness depositions be completed by February
  10                18, 2020.
  11
  12   V.      Motions Schedule
  13           Plaintiff: anticipates filing a motion for partial summary judgment on
  14   the issue of duty and liability under the ADA and the Unruh Civil Rights Act.
  15   This will happen after the necessary depositions are taken in this case.
  16           Defendant: intends to file a motion for summary judgment and/or
  17   adjudication with respect to all of Plaintiff’s claims.
  18
  19   VI.     Settlement
  20           The parties believe that L.R. 16-15.4, Settlement Procedure Number
  21   2—settlement proceedings before an attorney selected from the Attorney
  22   Settlement Officer Panel—should be utilized in this case.
  23
  24   VII. Trial Estimate and Trial Dates
  25           The Parties estimate a 2-3 days trial and propose May 19, 2020 for
  26   pre-trial conference and June 16, 2020 for trial.
  27
  28

                                                  5

       Joint Report of Counsel                                           2:19-cv-00654-DMG-AGR
       SMRH:490067036.1
Case 2:19-cv-00654-DMG-AGR Document 22 Filed 04/12/19 Page 6 of 10 Page ID #:81




   1   VIII. Additional Parties
   2           The parties do not anticipate the need to add additional parties.
   3
   4   IX.     Trial
   5           Plaintiff: has requested a bench trial.
   6           Defendant: has requested a jury trial.
   7
   8   X.      Other Issues Affecting Status or Management of Case
   9           The parties do not know of any other issues regarding the status or
  10   management of the case.
  11
  12   XI.     Severance or Bifurcation
  13           The parties have no proposals concerning severance, bifurcation or
  14   other ordering proof.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                6

       Joint Report of Counsel                                          2:19-cv-00654-DMG-AGR
       SMRH:490067036.1
Case 2:19-cv-00654-DMG-AGR Document 22 Filed 04/12/19 Page 7 of 10 Page ID #:82




   1   Dated: April 12, 2019              CENTER FOR DISABILITY ACCESS
   2
   3
   4
                                          By: /s/Dennis Price
   5                                      Dennis Price
   6                                      Attorney for Plaintiff
   7
   8
       Dated: April 12, 2019              SHEPPARD, MULLIN, RICHTER &
   9                                      HAMPTON LLP
  10
  11
  12                                      By: /s/ Michael J. Chilleen _
                                          Michael J. Chilleen
  13                                      Attorney for Defendant
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                         7

       Joint Report of Counsel                                     2:19-cv-00654-DMG-AGR
       SMRH:490067036.1
Case 2:19-cv-00654-DMG-AGR Document 22 Filed 04/12/19 Page 8 of 10 Page ID #:83




   1                             SIGNATURE ATTESTATION
   2
   3   Pursuant to Civil L.R 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
   4   listed, and on whose behalf the filing is submitted, concur in this document’s
   5   content and have authorized the filing of this document with the use of their
   6   electronic signature.
   7
   8
   9
       Dated: April 12, 2019                    CENTER FOR DISABILITY ACCESS
  10
  11
  12
                                               By: /s/Dennis Price
  13                                           Dennis Price
  14                                           Attorney for Plaintiff
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               8

       Joint Report of Counsel                                           2:19-cv-00654-DMG-AGR
       SMRH:490067036.1
Case 2:19-cv-00654-DMG-AGR Document 22 Filed 04/12/19 Page 9 of 10 Page ID #:84



                                            EXHIBIT A
   1
              SCHEDULE OF PRETRIAL & TRIAL DATES WORKSHEET
   2
   3
       Matter                                       Joint Requested      Time
   4                                                Date Or Plntf/Deft
   5                                                Requested Date
       TRIAL [ ] Court [ ] Jury                     6/16/2020
   6
       Duration Estimate: 2-3 days                  (Tuesday)            8:30 am
   7                                                (Court)
   8   FINAL PRETRIAL CONFERENCE                    5/19/2020
       ("FPTC")                                     (Tuesday)            2:00 pm
   9
       4 weeks before trial
  10   Matter               Time Computation                   Joint Requested Date
  11                                                           Or Plntf/Deft
  12                                                           Requested Date
       Amended Pleadings and         90 days after scheduling 7/25/2019
  13   Addition of Parties
                                     conf
  14   Cut−Off (includes hearing
  15   of motions to amend)
       Non−Expert Discovery          at least 18 wks before 1/14/2020
  16   Cut−Off (includes hearing
                                     FPTC
  17   of discovery motions)
  18   Motion Cut−Off (filing        at least 13 wks before 2/18/2020
       deadline)
  19                                 FPTC
  20   Initial Expert Disclosure     at least 17 wks before 1/21/2020
       & Report Deadline
  21                                 FPTC
  22   Rebuttal Expert               at least 15 wks before 2/4/2020
       Disclosure & Report
  23                                 FPTC
       Deadline
  24   Expert Discovery Cut−Off      at least 13 wks before 2/18/2020
  25   (includes hearing of
                                     FPTC
       discovery motions)
  26
       Settlement Conference         at least 4 wks before 4/21/2020
  27   Completion Date
                                     FPTC
  28

                                                9

       Joint Report of Counsel                                           2:19-cv-00654-DMG-AGR
       SMRH:490067036.1
Case 2:19-cv-00654-DMG-AGR Document 22 Filed 04/12/19 Page 10 of 10 Page ID #:85




    1   Motions in Limine Filing     at least 3 wks before 4/28/2020
        Deadline
    2                                FPTC
    3   Opposition to Motion in      at least 2 wks before 5/5/2020
        Limine Filing Deadline
    4                                FPTC
    5   Other Dates: (e.g., class    at least 90 days after     5/13/2019
        cert motion cut−off, early   complaint served (unless
    6
        mediation, etc.)             longer time justified)
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                10

        Joint Report of Counsel                                        2:19-cv-00654-DMG-AGR
        SMRH:490067036.1
